Exhibit (10)(b)
On July 27, 2006, the Company’s Board of Directors adopted a resolution
extending the Non-Employee Directors’ Compensation plan for an additional term
until the earlier of (i) May 21, 2017, (ii) at such time as all of the Company’s
Common Shares authorized for award under the Plan and registered under Form S-8
Registration Statement No. 333-30159 shall have been awarded and issued,
(iii) at such time as the Company deregisters any Common Shares not issued under
the foregoing Registration Statement, or (iv) at such time as the Plan is
terminated by action of the Board of Directors.
THE GORMAN-RUPP COMPANY
NON-EMPLOYEE DIRECTORS’
COMPENSATION PLAN
1. Purpose
The purpose of The Gorman-Rupp Company Non-Employee Directors’ Compensation Plan
(the “Plan”) is to promote the interests of The Gorman-Rupp Company (the
“Company”) and its shareholders by attracting and retaining Non-Employee
Directors capable of furthering the future success of the Company and by
aligning their economic interests more closely with those of the Company’s
shareholders. “Non-Employee Director” means a member of the Board of Directors
of the Company (the “Board”) who is not employed by the Company or any of its
subsidiaries.
2. Effective Date, Term and Administration of the Plan
The effective date of the Plan is May 22, 1997 (the “Effective Date”).
The term during which Common Shares, without par value, of the Company (“Common
Shares”) may be awarded under the Plan shall expire on May 21, 2007, unless
earlier terminated by action of the Board.
The Plan will be administered by the Board.
3. Common Shares Available for Awards
The number of Common Shares which may be awarded to Non-Employee Directors shall
not exceed 50,000 Common Shares in the aggregate. The Company will file a
registration statement on Form S-8 covering 50,000 Common Shares available for
award to Non-Employee Directors.
4. Awards of Common Shares
As compensation for regular services to be performed as a Non-Employee Director,
an automatic award of 500 Common Shares will be made on each July 1 to each
Non-Employee Director than serving on the Board (or as of the date of initial
election, as the case may be), commencing after the Effective Date. In addition,
each Non-Employee Director will receive $1,000 per Board meeting attended from
the date of election to the expiration of his or her time of office. No Common
Shares awarded under the Plan shall be subject to forfeiture upon the
termination of a Non-Employee Director’s service prior to completion of her or
her term.

 

33



--------------------------------------------------------------------------------



 



Common Shares awarded under the Plan shall be treasury shares. The obligation of
the company to deliver Common Shares shall be subject to all applicable laws,
rules and regulations, and to such approvals by governmental agencies as may be
deemed necessary or advisable by the Company. In particular, upon advice from
counsel for the Company, the Company shall take such steps as deemed necessary
or advisable to comply with all requirements of the relevant securities laws,
including the placement of a “restricted securities” legend on certificates
representing Common Shares and the application of a one-year holding period to
Common Shares awarded. In addition, the Non-Employee Directors shall remain
subject to the following requirements: (i) Common Shares received can only be
sold in brokers’ transactions and in accordance with the standard volume
limitations of Rule 144 of the Securities Act of 1933, and (ii) Common Shares
cannot be sold in violation of the insider trading rules and policies of the
American Stock Exchange.
5. ADJUSTMENTS
The number and kind of Common Shares which will be awarded to each Non-Employee
Director under Section 4 of the Plan will be automatically adjusted to prevent
dilution or enlargement of the rights of Non-Employee Directors in the event of
any changes in the number of kind of outstanding Common Shares resulting from a
merger, recapitalization, stock exchange, stock split, stock dividend, other
extraordinary dividend or distribution, corporate division or other change in
the Company’s corporate or capital structure; provided, however, that no such
adjustment will be made if the adjustment would cause the Plan to fail to comply
with an exemption pursuant to Section 16 of the Securities Exchange Act of 1934
(the “1934 Act”).
6. AMENDMENT, SUSPENSION AND TERMINATION
The Board may at any time amend, suspend or terminate the Plan.
7. COMPLIANCE WITH RULE 16b-3
The Company intends that the Plan and all transactions hereunder meet or will
meet all of the requirements of Rule 16b-3 under the 1934 Act.
8. RETENTION OF POWERS
Nothing contained in the Plan shall prevent the Board from exercising those
powers granted to it by law, the Company’s Amended Articles of Incorporation, as
amended, the Company’s Code of Regulations, or otherwise to set the compensation
of directors from time to time.
9. GOVERNING LAW
The Plan shall be construed in accordance with and governed by the laws of the
State of Ohio and applicable Federal laws.

 

34